El Juez Asociado Sk. Hutchisox,
emitió la opinión del tribunal.
José Yélez sacó de sn bolsillo la suma de $5 en billetes de banco, los pasó de nna mano a otra para buscar menudo para pagarle a Narciso Rosado 25 centavos que le debía, cuando Rosado le arrebató'los billetes de las manos y tomó las de Villadiego refugiándose en casa de Fidel Correa.
La prueba del Fiscal nos revela que Yélez siguió a Ro-sado hasta dentro de la' cosa de Correa y que allí tuvo lugar una refriega dando por resultado el que se rompieran algunos adornos de salón y el que se alterase la paz y tranquilidad de Francisca Osorio esposa de Correa, que como a la sazón hallábase en ropas menores llamó al momento a su esposo.
Fidel dice que cuando llegó estaban los dos hombres aga-rrados, que ellos peleaban, que Narciso se tapaba con una silla y que el testigo, viendo que tanto su presencia como su orden para que se fueran de su morada fueron desatendidas, se metió en otra habitación, cogió un revólver que tenía para la defensa de su hogar, y disparó .al aire, hiriendo a José Vélez. El no trata de reconciliar la circunstancia de herir en una pierna al intruso con la de disparar al aire, sino que deja por completo esta cuestión a la imaginación de la corte. Por consiguiente su declaración cuando menos se halla abierta para la interpretación de que el espacio comprendido en la habitación no estaba vacío.
Al terminar la defensa su examen de repreguntas el tes-*53tigo también menciona el interesante detalle de que Yélez le tiraba a tajar con una navaja a Rosado, pizca de informa-ción nueva al parecer sobre la que bizo hincapié el fiscal en el re-examen directo. Incidentalmente cuando el testigo lle-gó a este punto se insinúa que Rosado empleó la silla como arma contundente más bien que como escudo de defensa.
Yélez dice que él y Correa no estaban muy de buenas por razón de que le debía $3 a Correa, quien niega la existencia tanto de la enemistad como de la deuda. Yélez manifiesta también que él había prometido pagar la susodicha deuda cuando volviera a trabajar y que Correa le había contestado que sabía que lo iba o embrollar, pero que se la pagaba de cualquier manera.
Hay otra prueba que no necesitamos discutir.
Celebrado en la corte de distrito un juicio de novo, Vélez fué convicto por alterar la paz y condenado a sufrir la pena de dos meses de cárcel y al pago de costas. Lo que le sucedió a Correa y a Rosado no aparece de los autos, y por supuesto no es sustancial. Lo mencionamos meramente en relación con el tercer motivo de error, infra, que carece por completo de méritos. El apelante insiste en que:
11Primero: La corte sentenciadora, a juicio del acusado, cometió error al dictar sentencia condenatoria contra él, porque en el juicio se probó que los hechos realizados por el acusado fueron muy dis-tintos a lo relatado en la denuncia, y que hubo ausencia total, de parte de José Vélez, de malicia e intención de alterar la paz.
“Segundo: La corte cometió error al condenar al acusado José Vélez por alteración de la paz, toda vez que se probó en el juicio que los actos realizados por él fueron cometidos en defensa de su pro-piedad y no constituyen tal alteración de la paz.
“Tercero: La corte cometió error al sentenciar a José Vélez por alteración de la paz, porque se probó en el juicio, por unanimidad de testimonio, que fueron otros los culpables del mencionado delito, pero no el acusado José Vélez.
ÍSTo necesitamos hacer distinciones en este momento sobre *54el grado exacto de fuerza que puede legalmente una persona emplear para recuperar bienes muebles ilegalmente arrebatados por otra persona. Nos remitimos sin comentarios a una acotación en el caso de Kirby v. Foster, 14 L. R. A. 317 y a 5 C. J. 775, como punto de partida para ulteriores investigaciones sobre esta cuestión. Admitiendo ad argu-endum causa de que una persona, puede perseguir a un la-drón liasta dentro del bogar de su vecino y allí arrebatarle la cosa robada sin incurrir en responsabilidad criminal por una posible alteración de la paz por razón de la ausencia-de una intención criminal, sin embargo no se sigue que el per-seguidor en caso semejante pueda sin aparente justificación o excusa recurrir al uso de armas mortíferas para realizar su propósito.
El juez sentenciador pudo haber creído y es de presumir que creyó el testimonio de Correa aunque ningún otro tes-tigo llegó a ver la navaja y el acusado niegue que la tuviese, punto basta el cual su testimonio está corroborado basta cierto punto y el modo en que se ba desarrollado este aspecto del caso quita la posibilidad de la narrativa según la ba contado Fidel. No se ba planteado la cuestión de la' defensa propia, basándose la teoría del acusado según se desprende de su propia declaración y la de otros testigos en que el acusado no llegó a entrar en absoluto a la casa. No consta que el uso innecesario de la navaja no produjese , directamente el empleo de la silla y consiguiente destrucción de los objetos de adorno y perturbación de la paz.
Nos vemos inclinados a sostener, sin embargo, que la pena impuéstale al acusado es algo excesiva. El acusado, según parece, llegó a pasar algún tiempo, recluido en un hospital si no en la cárcel. Dadas las circunstancias del caso, creemos que para satisfacer los fines de la justicia, basta-ría con una pena de cinco dollars de multa con la alternativa de prisión a falta de pago de la misma.
*55La sentencia apelada debe ser modificada de conformidad y confirmada con la susodicha modificación.

Confirmada la sentencia apelada, pero modifi-cándola en el sentido de condenar al acusado a $5 de multa y en defecto de pago a un día de cárcel por cada dólar.

Jueces concurrentes: Sres. Asociados Wolf y del Toro.
Los Jueces Sres. Presidente Hernández y Asociado Al-drey no intervinieron.